DETAILED ACTION
This Office Action is responsive to application number 16/802,182 MULTIPLE HEAD SHOWER ASSEMBLY, filed on 2/26/2020. Claims 1-6 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Mis numbered claim “x” has been renumbered as claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parks et al. (US 2015/0082535) in view of Tiernan (US 5,799,346).
Regarding claim 1 Parks shows a multiple head shower assembly (10) for being removably positioned within a shower without requiring wall plumbing, said assembly comprising: a rod (30) having a first end (at 44) and a second end (at 46), said rod 
an input hose (38) being fluidly attachable to said rod, said input hose being fluidly attachable to a fluid source (22, 40) wherein said input hose is configured to transfer fluid into said rod (Fig. 2); a pair of shower heads (24, 26; Fig. 2), each of said shower heads being fluidly attachable to said rod wherein each of said shower heads is configured to spray the fluid onto two people for showering; 
a shut off valve (42) being coupled to said rod such that said shut off valve is in fluid communication with said interior of said rod, said shut off valve being positioned between said first output and said second output on said rod (Fig. 2), said shut off valve being positionable in a closed condition wherein said shut off valve is configured to restrict the fluid from flowing to said second output, said shut off valve being positionable in an open condition wherein said shut off valve is configured to facilitate the fluid to flow to said second output, said shut off valve including a knob (at 42 seen in Fig. 2) being rotatably 7positioned on said rod wherein said knob is configured to be manipulated by a user (¶ [0056]).  
But Park fails to shows the bumper is comprised of a resiliently compressible material, the bumper frictionally engaging the respective wall; and a plunger being movably coupled to said second end of said rod, said plunger being biased into an extended position wherein said plunger is configured to compress against a respective wall of the shower.  However, Tiernan shows a similar shower device with a bumper 
Regarding claim 2 Parks shows the assembly according to claim 1, wherein said rod has an input (32) being in fluid communication with an interior of said rod, said rod having a first output (34) and a second output (36) each being in fluid communication with said interior of said rod, said input including a threaded coupling (¶ [0040]), each of said first output and said second output including a threaded coupling (¶ [0040]) .  
Regarding claim 3 Parks as combined shows the assembly according to claim 2, wherein said plunger is slidably positioned in said second end of said rod (Fig. 2, note, col. 3, lines 48-58), said plunger having a distal end (50) with respect to said second end.  
Regarding claim 4 Parks as combined shows the assembly according to claim 1, further comprising a bumper (72) being coupled to a distal end of said plunger wherein said bumper on said plunger is configured to abut the respective wall (Figs. 1-2), said bumper on said plunger being comprised of a resiliently compressible material 
Regarding claim 5 Parks as combined shows the assembly according to claim 3, further comprising a biasing member (46) being positioned within said rod (Fig. 2), said biasing member engaging said plunger for biasing said distal end of said plunger outwardly from said second end of said rod (note, col. 3, lines 48-58).    
Regarding claim 6 Parks as combined shows the assembly according to claim 2, wherein each of said shower heads has an inlet and an outlet (Fig. 2), said inlet of each of said shower heads threadably engaging a respective one of said first output or said second output on said rod wherein each of said shower heads is configured to receive the fluid from said fluid hose thereby facilitating a pair of users to simultaneously bathe in the shower fixture (Figs 1-2)(¶ [0039-0041]; based on Fig. 1, more than one user can simultaneously use the bathing device). 
Regarding claim 7
a bumper (44) being coupled to said first end of said rod wherein said bumper is configured to abut a respective wall (16) of the shower fixture. 
But Park fails to shows the bumper is comprised of a resiliently compressible material, the bumper frictionally engaging the respective wall; and a plunger being movably coupled to said second end of said rod, said plunger being biased into an extended position wherein said plunger is configured to compress against a respective wall of the shower.  However, Tiernan shows a similar shower device with a bumper (74) that is comprised of a resiliently compressible material (rubber; note, col. 3, lines 48-50) and is configured to frictionally engage the respective wall (8,18; Figs. 1-2).  Tiernan shows a plunger a plunger (42) being movably coupled to said second end of said rod (at 72), said plunger being biased into an extended position wherein said plunger is configured to compress against a respective wall of the shower (Fig. 2, note, col. 3, lines 48-58).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include the resilient material and plunger for keeping the shower device in place with an easy install and removal of the device as shown by Tiernan.
Parks as combined shows wherein said plunger is slidably positioned in said second end of said rod (Fig. 2, note, col. 3, lines 48-58), said plunger having a distal end (50) with respect to said second end.
Parks as combined shows the assembly further comprising a bumper (72) being coupled to a distal end of said plunger wherein said bumper on said plunger is configured to abut the respective wall (Figs. 1-2), said bumper on said plunger being 
Parks as combined shows the assembly, further comprising a biasing member (46) being positioned within said rod (Fig. 2), said biasing member engaging said plunger for biasing said distal end of said plunger outwardly from said second end of said rod (note, col. 3, lines 48-58).    
 Parks shows an input hose (38) being fluidly attachable to said rod, said input hose being fluidly attachable to a fluid source (22, 40) wherein said input hose is configured to transfer fluid into said rod (Fig. 2); 
a pair of shower heads (24, 26; Fig. 2), each of said shower heads having an inlet and an outlet, said inlet of each of said shower heads threadably engaging (¶ [0040; Fig.2) a respective one of said first outputs or said second output on said rod wherein each of said shower heads is configured to receive the fluid from said fluid hose thereby facilitating a pair of users to simultaneously bathe in the shower fixture (Fig. 1, capable of being used by a pair of users); 
a shut off valve (42) being coupled to said rod such that said shut off valve is in fluid communication with said interior of said rod, said shut off valve being positioned between said first output and said second output on said rod (Fig. 2), said shut off valve being positionable in a closed condition wherein said shut off valve is configured to restrict the fluid from flowing to said second output, said shut off valve being positionable in an open condition wherein said shut off valve is configured to facilitate the fluid to flow to said second output, said shut off valve including a knob (at 42 seen in .
Conclusion





















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berngard (US Pub. 2015/0089734), Prodzenski (US Pub. 2010/0125944) show similar devices; Faux (US Pub. 2007/0033729) shows the general state of the art of a multiple port shower device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        2/17/2022